Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-27-2007

Shi v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 06-1952




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Shi v. Atty Gen USA" (2007). 2007 Decisions. Paper 646.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/646


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-1952


                                   JIANZHONG SHI,

                                                Petitioner

                                           v.


                 ATTORNEY GENERAL OF THE UNITED STATES


                         On a Petition for Review of a Decision
                          of the Board of Immigration Appeals
                                     (A95-476-611)




                       Present: SCIRICA, Chief Judge,
         SLOVITER, McKEE, RENDELL, BARRY, AMBRO, FUENTES,
     SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN, and GREENBERG,
                                Circuit Judges


                                       ORDER

      The Court, sua sponte, orders rehearing en banc in the above-captioned matter,

which will be heard at the convenience of the Court.


                                                BY THE COURT,


                                                /s/ Anthony J. Scirica
                                                Chief Judge
DATED: July 27, 2007
CMH/cc: JZ, PDH, JP